PER CURIAM.
The final order under review is reversed and the cause remanded to the trial court with directions to order a new hearing on the appellant’s motion for equitable distribution of personal injury protection benefits upon a holding that the appellee no-fault carrier, contrary to the trial court’s implicit ruling below, has no right to equitable distribution of personal injury protection benefits under Section 627.736(3), Florida Statutes (1974) [since repealed but applicable to the subject accident herein], based in whole or in part on the appellant no-fault insured’s uninsured/underinsured motorist recovery arising from the same accident in which personal injury protection benefits were recovered. Protective National Insurance Co. of Omaha v. Roberts, 287 So.2d 362 (Fla. 3d DCA 1973). Upon remand, the trial court shall consider the no-fault insured’s recovery from the tort-feasor and his insurer in the subject accident in calculating the no-fault carrier’s entitlement to equitable distribution under Section 627.736(3), Florida Statutes (1974)-but not the no-fault insured’s uninsured/underinsured motorist recovery herein-based on the guidelines established in Williams v. Gateway Insurance Co., 331 So.2d 301 (Fla.1976).
Reversed and remanded.